UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                   No. 98-20590



                           UNITED STATES OF AMERICA,

                                     Plaintiff-Counter Defendant-Appellee,

                                        v.

                 $1,397,809.00, One Million Three Hundred
                    Ninety Seven Thousand Eight Hundred
                               Nine Dollars,

                                                                      Defendant,

                                   DARIO ABREO,

                                                             Claimant-Appellant.


               Appeal from the United States District Court
                    for the Southern District of Texas
                               (97-CV-2058)


                               December 13, 1999
Before JONES, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

               Appellant   Dario   Abreo     contests   the    district   court’s

summary judgment rejecting his claim to the above sum of currency,

which    was    forfeited    after    its    seizure    as    proceeds    of   drug

trafficking.       Abreo contends that the government’s forfeiture




     *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
action was barred by the five year statute of limitation, 19 U.S.C.

§ 1621, and that the district court lacked in rem jurisdiction over

the currency.    We find no merit in these contentions and affirm.

           Pursuant to a search and seizure warrant on June 17,

1992, law enforcement agents arrested Abreo and his co-defendant

Velez in a house full of currency as they were apparently stuffing

toys with it to conceal further movement of the proceeds.                       Abreo

pled guilty to money laundering in violation of 18 U.S.C. §

1956(a)(1)(A)(i).    He expressly admitted in the plea colloquy both

the date of the offense and the government’s discovery of the

offense   in   progress   on    June   17,       1992.     The       district   court

forfeiture action was commenced June 13, 1997 (following an earlier

procedurally    defective      action),    within        five   years       after   the

discovery of the offense, as required by section 1621.

           Abreo asks rhetorically whether the government did not in

fact “discover” the money laundering earlier than June 13, 1992,

because the prosecutor alluded at the plea hearing to an adding

machine tape dated June 11 that showed “$500,000 coming in.”                        This

is insufficient to thwart summary judgment for two reasons. First,

the prosecutor’s    statement      was     not    evidence      of    the    date   the

government discovered the offense: that the government possessed an

adding machine tape with a certain date does not mean it received

the tape on that date or that the tape referenced the particular

currency which was ultimately seized.              Second, Abreo admitted the

offense was committed on June 17, the day that he was discovered

with the very currency that was seized during the commission of the


                                       2
crime to which he pled guilty.              He cannot now contradict the

factual premise of his plea.

           Abreo’s second contention, that the district court lacked

in rem jurisdiction over the forfeiture, is most readily answered

by reference to the statute governing these forfeiture proceedings.

18 U.S.C. § 981(b) and (c) provide that property subject to

forfeiture for offenses including money laundering may be seized by

the Attorney General, the United States Postal Service or the

Secretary of the Treasury.             Three methods are authorized for

seizure of such property: (1) process issued pursuant to the

Supplemental Rules for Certain Admiralty and Maritime Claims; (2)

seizure pursuant to a lawful arrest or search; or (3) obtaining a

seizure warrant. 18 U.S.C. §981(b)(2).          Since the currency in this

case was seized pursuant to a lawful search and arrest, seizure

without process was proper.            The currency also remained in the

lawful custody of the Treasury Department throughout the forfeiture

litigation,     and    it     was   subjected   to    the    district   court’s

jurisdiction by the commencement of this case.

           While      Abreo    does   not   acknowledge      this   controlling

statutory authority, he relies instead on this court’s decision in

United States v. $38,570 in United States Currency, 950 F.2d 1108,

1113 (5th Cir. 1992), which suggests that the district court could

only   obtain   in    rem   jurisdiction    over     the    forfeited   property

pursuant to an arrest under the Supplemental Admiralty Rules. Even

assuming that our decision remains controlling notwithstanding the

Supreme Court’s decision in Republic National Bank of Miami v.


                                        3
United States, 506 U.S. 80, 87-88 (1992), our decision cannot

contradict the express words of the applicable forfeiture statute.

Other   courts    have   agreed    that   the   government   may   confer

jurisdiction on the district court in a civil forfeiture proceeding

using the three methods provided by section 981.       United States v.

All Right Title and Interest, 983 F.2d 396, 402 (2d Cir. 1993);

United States v. $292,888.04 in United States Currency, 54 F.3d
564, 566 (9th Cir. 1995).         The government’s filing of a timely

forfeiture action conferred jurisdiction on the district court to

dispose of the res.

          For the foregoing reasons, we affirm the judgment of the

district court.

          AFFIRMED.




                                     4